DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially createddoctrine grounded in public policy (a policy reflected in the statute) so as to prevent theunjustified or improper timewise extension of the "right to exclude" granted by a patentand to prevent possible harassment by multiple assignees. A nonstatutoryobviousness-type double patenting rejection is appropriate where the conflicting claimsare not identical, but at least one examined application claim is not patentably distinctfrom the reference claim(s) because the examined application claim is either anticipatedby, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d)may be used to overcome an actual or provisional rejection based on a nonstatutorydouble patenting ground provided the conflicting application or patent either is shown to
Effective January 1, 1994, a registered attorney or agent of record may sign aterminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with37 CFR 3.73(b).
Claims 11, 12, 15, 16, and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 5, 6, 8, and 12-14 of U.S. Patent 10,796,597 in view of in view of Flores et al. (US PGPUB 2017/0054466 A1, hereinafter Flores) in view of Nambord et al. (US PGPUB 2016/0269079 A1, hereinafter Nambord).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  
Please see the following table for the claim 11 analysis:
17/012,765
10,796,597
Claim Interpretation
11.  A system comprising:
a digital device; and






at least one of a camera, a touch sensor, and an activation button;  

a first sensor cover removably placed over at least one of the camera, touch sensor, and activation button. 
A digital device activation and overuse prevention apparatus comprising: 
an elongated elastic band sized to snuggly stretch horizontally or vertically around a front, back and sides of only a portion of the digital device near a camera or an activation sensor on the digital device;  
a sensor cover connected to the elongated elastic band and sized to be placed over the camera or activation sensor on the digital device;  
wherein the sensor cover is further sized to block the camera or activation sensor while blocking either 
none or only a portion of a display of the digital device; and wherein the sensor cover prevents the camera or activation sensor from activating the digital device when in a sleep mode.




10,796,597 substantially discloses the claimed invention but fails to teach a flexible, nonadhesive with static cling as a binding agent.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated teachings of Flores into the invention of 10,796,597 in order to provide an additional level of protection to the sensitive electronics and the housing of the mobile electronic communication device. 
10,796,597 and Flores disclose the claimed invention but fail to teach a digital device, including: a device housing; a processor, a programmed memory; a communication system, a power management system, a touch-screen display.
However, Nambord teaches a digital device, including: a device housing;  a processor, a programmed memory; a communication system, a power management system, a touch-screen display (fig. 3, paragraph 35, read as UE 300 can include a housing 302, a processor circuit 320, a radio access transceiver 330, a NFC circuit 310, a memory device(s) 322, a display device 326, a user input interface 324 (e.g., touch sensitive interface for the display device 326, keypad/keyboard, button(s)/switch(es), etc.), a power source 328 (e.g., rechargeable battery) that supplies power to these and other components, a speaker 340, and a microphone 342).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Nambord into the invention of 10,796,597 and Flores in order to protect the hardware that operates user equipment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (US PGPUB 2013/0155610 A1) in view of Flores et al. (US PGPUB 2017/0054466 A1, hereinafter Flores) in view of Nambord et al. (US PGPUB 2016/0269079 A1, hereinafter Nambord).
	Consider claim 11.  Schroeder discloses a system comprising: 

at least one of a camera, a touch sensor, and an activation button (paragraphs 6, 36, read as touch screen and a home button); and 
a first sensor cover removably placed over at least one of the camera, touch sensor, and activation button (paragraph 6, read as the smart device is provided with a sliding or other locking mechanism that allows a user to cover and/or lock the home button(s) of the smart device, where the buttons are read as the sensors).
Schroeder substantially discloses the claimed invention but fails to teach a flexible, nonadhesive with static cling as a binding agent.
However, Flores teaches a flexible, nonadhesive with static cling as a binding agent (paragraphs 49, 66, read as a flexible material with static cling).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated teachings of Flores into the invention of Schroeder in order to provide an additional level of protection to the sensitive electronics and the housing of the mobile electronic communication device. 
Schroeder and Flores disclose the claimed invention but fail to teach a digital device, including: a device housing; a processor, a programmed memory; a communication system, a power management system, a touch-screen display.
However, Nambord teaches a digital device, including: a device housing;  a processor, a programmed memory; a communication system, a power management system, a touch-screen display (fig. 3, paragraph 35, read as UE 300 can include a housing 302, a processor circuit 320, a radio access transceiver 330, a NFC circuit 310, a memory device(s) 322, a display device 326, a user input interface 324 (e.g., touch sensitive interface for the display device 326, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Nambord into the invention of Schroeder and Flores in order to protect the hardware that operates user equipment.
Consider claim 13 and as applied to claim 11.  Schroeder and Flores disclose wherein first sensor cover is vinyl (Flores; paragraph 67). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated teachings of Flores into the invention of Schroeder in order to provide an additional level of protection to the sensitive electronics and the housing of the mobile electronic communication device. 
	Consider claim 14 and applied to claim 11.  Schroeder and Flores disclose wherein the first sensor cover is between 3.5 mm and 12 mm in thickness, has a width between 2.0-3.5 cm, and has a height between 1.5-2.75 cm (Schroeder; based on fig. 1, the cover/flip-up lid fits within the claimed dimensions based on the size of an iPhone). 
 	Consider claim 15 and as applied to claim 11.  Schroeder and Flores disclose wherein the digital device is a mobile phone, mobile computer or pad having varying dimensions (Schroeder; paragraphs 5, 6). 
 

claim 17 and as applied to claim 11.  Schroeder and Flores disclose wherein the first sensor cover is sufficiently small to allow it to block five percent or less of the touch screen display of the digital device when moved to a location on the digital device where it is 
visible while observing the display (Schroeder; fig. 1, 0% of the touch screen is blocked…as a result, less than five percent is blocked/covered). 
Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (US PGPUB 2013/0155610 A1) in view of Flores et al. (US PGPUB 2017/0054466 A1, hereinafter Flores) in view of Nambord et al. (US PGPUB 2016/0269079 A1, hereinafter Nambord) in view of Robinson (US PGPUB 2018/0343329 A1).
Consider claim 12 and as applied to claim 11.  Schroeder, Flores, and Nambord disclose the claimed invention but fail to teach wherein the first sensor cover covers the camera, touch sensor or activation button such that they are prevented from activating the digital device when in a sleep mode. 
However, Robinson teaches wherein the first sensor cover covers the camera, touch sensor or activation button such that they are prevented from activating the digital device when in a sleep mode (fig. 1, abstract, paragraphs 17, 21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Robinson into the invention of Schroeder, Flores, and Nambord in order to prevent a child from tampering with the smart device.
Consider claim 16 and as applied to claim 11.  Schroeder, Flores, and Nambord disclose the claimed invention but fail to teach a second sensor cover placed over another sensor not covered by the first sensor cover. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Robinson into the invention of Schroeder, Flores, and Nambord in order to prevent a child from tampering with the smart device.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (US PGPUB 2013/0155610 A1) in view of Flores et al. (US PGPUB 2017/0054466 A1, hereinafter Flores) in view of Nambord et al. (US PGPUB 2016/0269079 A1, hereinafter Nambord) in view of in view of Marcus (US PGPUB 2005/0172886 A1).
Consider claim 18 and as applied to claim 11.  Schroeder, Flores, and Nambord disclose the claimed invention but fail to teach wherein the first sensor cover includes a motif. 
However, Marcus teaches wherein the first sensor cover includes a motif (paragraphs 11, 17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Marcus into the invention of Schroeder, Flores, and Nambord in order to provide a pleasing look to the user.
Allowable Subject Matter
Claims 1-10 and 19-20 are allowed.  More specifically, Schroeder, Flores, the other cited references and a thorough search in the art fail to disclose or suggest (a) providing a flexible, 
removing the first sensor cover from the first location; (f) placing the first sensor cover on a second location where it blocks a camera or activation sensor and prevents the camera or activation sensor from activating the digital device when in a sleep mode, thereby entering a detox period; (g) returning the first sensor cover to the first location or a third location on the digital device where it is visible while observing the display of the digital device, to allow exit from the sleep mode;  (h) wherein the first sensor cover is sufficiently small to allow it to block ten percent or less of the display of the digital device in the first location;  and (i) wherein the 
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M BRANDT whose telephone number is (571)270-1098.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER M BRANDT/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        September 21, 2021